           Case 2:19-cv-01191-JAM-CKD Document 17 Filed 05/29/20 Page 1 of 9


     JOHN L. BURRIS, Esq., SBN 69888
1    ADANTE D. POINTER, Esq., SBN 236229
     MELISSA NOLD, Esq., SBN 301378
2
     LAW OFFICES OF JOHN L. BURRIS
3    Airport Corporate Center
     7677 Oakport St., Suite 1120
4    Oakland, California 94621
     Telephone:    (510) 839-5200
5    Facsimile:    (510) 839-3882
     John.Burris@johnburrislaw.com
6    Adante.Pointer@johnburrislaw.com
     Melissa.Nold@johnburrislaw.com
7
     Attorneys for Plaintiffs
8

9
     RANDY J. RISNER
10
     Interim City Attorney, SBN 172552
     CITY OF VALLEJO, City Hall
11   555 Santa Clara Street, 3rd Floor
     Vallejo, CA 94590
12   Tel: (707) 648-4545
     Fax: (707) 648-4687
13

14   DALE L. ALLEN, JR., State Bar No. 145279
     dallen@aghwlaw.com
15   JOHN B. ROBINSON, State Bar No. 297065
     jrobinson@aghwlaw.com
16
     ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
     180 Montgomery Street, Suite 1200
17
     San Francisco, CA 94104
18   Telephone:    (415) 697-2000
     Facsimile:    (415) 813-2045
19
     Attorneys for Defendants
20   CITY OF VALLEJO, ANDREW BIDOU; GREG NYHOFF; RYAN MCMAHON; MARK
     THOMPSON;
21   BRYAN GLICK; ANTHONY CANO; COLIN EATON; and JORDON PATZER
22

23                              UNITED STATES DISTRICT COURT

24                       FOR THE EASTERN DISTRICT OF CALIFORNIA

25




                                             -1
            Case 2:19-cv-01191-JAM-CKD Document 17 Filed 05/29/20 Page 2 of 9


     KORI MCCOY, individually and as Co-                 )    Case No.: 2:19-cv-01191-JAM-CKD
1    Successor-in-Interest to Decedent WILLIE            )
     MCCOY; MARC MCCOY, individually and                 )
2                                                        )
     as Co-Successor-in-Interest to Decedent
     WILLIE MCCOY; LOUIS MCCOY,                          )    JOINT STATUS REPORT
3                                                        )
     individually and as Co-Successor-in-Interest
                                                         )
4    to Decedent WILLIE MCCOY;                           )
     SHAWNMELL MITCHELL, individually                    )
5    and as Co-Successor-in-Interest to Decedent         )
     WILLIE MCCOY; and MARQUITA                          )
6    MCCOY, individually and as Co-Successor-            )
     in-Interest to Decedent WILLIE MCCOY,               )
7                                                        )
                    Plaintiffs,                          )
8                                                        )
     v.
                                                         )
9                                                        )
     CITY OF VALLEJO, a municipal
                                                         )
10   corporation; ANDREW BIDOU, Chief of                 )
     Police for the City of Vallejo, in his individual   )
11   capacity; RYAN MCMAHON, individually                )
     and in his capacity as a City of Vallejo Police     )
12   Officer; MARK THOMPSON, individually                )
     and in his capacity as a City of Vallejo Police     )
13   Officer; BRYAN GLICK, individually and in           )
     his capacity as a City of Vallejo Police            )
14                                                       )
     Officer; ANTHONY ROMERO-CANO,
     individually and in his capacity as a City of       )
15                                                       )
     Vallejo Police Officer; COLLIN EATON,
                                                         )
16   individually and in his capacity as a City of
                                                         )
     Vallejo Police Officer; JORDAN PATZER,              )
17   individually and in his capacity as a City of       )
     Vallejo Police Officer and DOES 1-50,               )
18   inclusive.                                          )
                                                         )
19                  Defendants.                          )
                                                         )
20                                                       )
                                                         )
21

22
          1. Brief Summary of the Claims
23
                a. Plaintiff’s Summary
24

25           On Febuary 9, 2019, at approximately 10:30 p.m., a yet to be identified person found




                                                         -2
            Case 2:19-cv-01191-JAM-CKD Document 17 Filed 05/29/20 Page 3 of 9


     Decedent Willie McCoy slumped over the steering wheel of his car. Mr. McCoy’s car was
1
     located in the Taco Bell drive through, located at 974 Admiral Callaghan Lane, in Vallejo,
2

3    California.

4            Emergency services were called and Vallejo Police Department Officers were dispatched

5    to the scene for a welfare check. City of Vallejo Police Department Officers Ryan McMahon,

6    Anthony Romero-Cano, Mark Thompson, Jordan Patzer, Bryan Glick, and Collin Eaton arrived
7    on scene, including one or more officers who were not wearing uniforms identifing them as
8
     police officers.
9
             Mr. McCoy’s car was located on private property and the assembled officers did not
10
     suspect Mr. McCoy of having commited any crime or infraction. When Officers approached Mr.
11
     McCoy’s car, they found him unconscious, allegedly with a handgun on his lap without the
12
     magazine in it. Mr. McCoy’s doors were allegedly locked; however, the passenger side window
13
     was missing and only had a thin piece of plastic covering it. Nothing but the thin piece of plastic
14
     prevented the Officers from opening and/or unlocking the passenger car door to remove the gun.
15

16           Inexplicably, at least six Vallejo Police Officers surrounded the front of the car despite

17   their claim that Mr. McCoy’s car was still in drive. The Officers stood around the car instead of

18   following their training and common sense, which would have directed them to take a position of

19   safety behind their numerous patrol vehicles.
20
             One of the Officers commanded his fellow officers to shoot Mr. McCoy if he moved and
21
     to not give Mr. McCoy a chance. The Officers inexplicably gathered around Mr. McCoy’s car
22
     but never attempted to wake him up or develop a plan to safely remove him from the car.
23

24

25




                                                      -3
            Case 2:19-cv-01191-JAM-CKD Document 17 Filed 05/29/20 Page 4 of 9


             Instead, when Mr. McCoy, who had his eyes closed, scratched his shoulder and slumped
1
     forward in his seat, the Officers simultaenously screamed at Mr. McCoy to ‘show his hands’
2

3    while firing a barrage of ammunition into the sleeping man’s body, striking him dozens of times.

4            Fifty-five rounds were fired at Mr. McCoy as he slept. None of the Officers ever

5    identified themselves as police officers prior to opening fire on Mr. McCoy.

6            The Officers’ bullets struck Mr. McCoy in the head, ear, neck, chest, arms, shoulders,
7    hands, and back. The gory scene prevented the McCoy family from being able to have an open
8
     casket at his funeral.
9
             The Officers bungled the operation from start to finish. For the example, the Officers
10
     failed to: 1) develop a plan of action to ensure the safety of all persons involved; 2) make any
11
     attempt to unlock the car from the missing passenger side window and remove Mr. McCoy or the
12
     gun from the car; 3) retreat to a position of safety; 4) summon the SWAT or critical incident
13
     team; 5) summon supervisory staff to the scene in order to devise, manage and/or direct a sound
14
     plan of action; 6) identify themselves as police officers; 7) demonstrate proper gun handling
15

16   procedures; or 8) reassess the perceived threat between each application of force.

17           Plainiffs further allege that the City of Vallejo has engaged in a pattern and practice of

18   failing to supervise its employees and failure to discipline/retrain its employees who violate their

19   training and policies. Plaintiffs further allege that said failure to supervise, discipline or retrain
20
     amounts to ratification of officer misconduct.
21
                 b. Defendants Summary
22
             On February 9, 2019 at approximately 10:30 pm, Vallejo Police responded to a 911 call
23
     made by Taco Bell employees regarding a driver passed out in the drive through lane of the
24
     restaurant. All responding officers activated their body worn cameras. The defendant officers
25
     arrived and found a seemingly unconscious man, decedent Willie McCoy, in the driver’s seat



                                                        -4
           Case 2:19-cv-01191-JAM-CKD Document 17 Filed 05/29/20 Page 5 of 9



1    with a handgun on his lap. There were no other occupants in Mr. McCoy’s vehicle.

2           With handguns drawn, the defendant officers discussed a plan to handle the situation.

3    They requested backup units and three more defendant officers responded. The officers can be

4
     heard discussing a plan to quickly open the door and grab the gun while other officers provide

     cover. Before they could open the door, Mr. McCoy woke up and can be seen scratching his
5
     shoulder with his right hand.      The officers immediately yelled for Mr. McCoy to show his
6
     hands. Instead, Mr. McCoy dropped his right hand to his lap and the gun. He then made
7
     movements bringing his right hand up from his lap. Each defendant officer fired at Mr. McCoy
8
     believing he was going to attempt to shoot at them. The gunfire lasted 4 seconds.
9
            The investigation determined the firearm in Mr. McCoy’s lap was loaded with an
10
     extended magazine and one round in the chamber.
11
        1. Status of Service Upon All Defendants and Cross Defendants
12
            All named defendants have been served and there are no anticipated cross defendants.
13
        2. Possible Joinder of Additional Parties
14
            The parties do not anticipate joinder of additional parties.
15
        3. Contemplated Amendment to the Pleadings
16          The parties do not anticipate the need for an amendment to the pleadings at this time.
17      4. Statutory Basis of Jurisdiction and Venue
18          The Court has subject matter jurisdiction based on Title 28, United States Code, sections
19   1331 and 1343. Venue is proper, as the actions giving rise to the complaint occurred with the
20   City of Vallejo, California.
21      5. Protective Order
22          The parties anticipate the need for a Protective Order relating to the production of
23   information that raise confidentiality or privacy concerns. The parties contemplate submitting a
24   joint proposed Protective Order.
25      6. Complete and Detailed Discovery Plan Agreed to By All Counsel




                                                      -5
           Case 2:19-cv-01191-JAM-CKD Document 17 Filed 05/29/20 Page 6 of 9



1           The parties do not anticipate changes in the timing, form, or requirement for disclosures

2    under Rule 26(a). The parties do not need to take discovery outside of the United States.

3           The parties propose the following dates with respect to discovery and trial:

4                Activity                        Proposed Date

5      Deadline to Add Parties or                  July 1, 2020

6    Amend the Pleadings per FRCP

7              16(b)(3)(A)

8           Initial Disclosures                   June 15, 2020
9       Fact Discovery Deadline                    May 7, 2021
10     Expert Discovery Deadline                  June 18, 2021
11     Expert Rebuttal Discovery                  July 16, 2021
12              Deadline
13    Dispositive Motion Deadline               September 17, 2021
14        Pre-Trial Conference                  November 5, 2021
15                 Trial                        November 29, 2021
16

17      7. Proposed Modifications of Standard Pretrial Proceedings
18          The parties do not anticipate any modifications of the standard pretrial proceedings.
19      8. Settlement Statement and Conference

20          The parties will discuss the possibility of early settlement.

21          The parties agree that a Court-convened settlement conference would be appropriate. The

22   parties will be evaluating whether to utilize a magistrate judge or private mediator.

23      9. Jury or Non-Jury Trial

24          All parties request a jury trial.

25      10. Estimated Length of Trial




                                                      -6
            Case 2:19-cv-01191-JAM-CKD Document 17 Filed 05/29/20 Page 7 of 9



1            The parties anticipate a 14-day trial, as a result of the extensive Monell litigation. This

2    estimate is subject to change, depending on information obtained in discovery and the outcome

3    of dispositive motions.

4        11. Bifurcation or Phasing of Trial

5            The plaintiffs do not request bifurcation or phasing of the trial. Defendants request

6    bifurcation of punitive damages.

7
         12. Consent to Magistrate

8
             The parties do not consent to trial before the Magistrate Judge and magistrate jurisdiction

9
     for all purposes.

         13. Statement of Related Cases
10
             The parties are currently litigating five matters wherein Plaintiffs maintain identical
11
     allegations of Monell liability against the City of Vallejo. Plaintiffs have suggested relating the
12
     Monell litigation for judicial efficiency and to prevent the parties from litigating the identical
13
     facts five times with varying results, as seen in Defendants five (5) F.R.C.P. 12 (b)(6) motions
14
     for identical issues. Defendants have declined to relate the matters for the purpose of Monell
15
     litigation.
16
         14. Statement by Any Nongovernmental Corporate Parties
17
             This section does not apply to defendants because defendants are not a non-governmental
18
     corporation.
19
         15. Misc.
20
             Plaintiffs’ counsel anticipates needing an order from the court directing
21
     Defendant City of Vallejo Police Department employees to refrain from annoying, intimidating,
22
     and harassing Plaintiffs’ counsel. It is counsel’s belief they are being harassed to deter them from
23
     vindicating their client’s rights. Counsel Nold and Pointer are currently litigating six cases
24
     against Vallejo Police Officers. In October 2019, City of Vallejo Police Department Lieutenant
25   Michael Nichelini was conducting covert, illegal surveillance and taking photos of Attorney




                                                       -7
           Case 2:19-cv-01191-JAM-CKD Document 17 Filed 05/29/20 Page 8 of 9



1    Nold, at a Vallejo City Council meeting. In January 2020, Lt. Nichelini attempted to physically

2    intimidate Attorney Nold at a Vallejo City Council meeting. Lt. Nichelini, by way of the Vallejo

3    Police Officer Association, has continued to harass Attorney Nold online and frequently

4
     screenshots images which are posted on the Association page which include character attacks

     and misinformation. The Association page is believed to be in control of. Lt. Nichelini, who is
5
     the President of the Vallejo Police Officer Association, a group comprised solely of City of
6
     Vallejo Police Department staff. Attorney Nold notified City of Vallejo City Attorney Claudia
7
     Quintero of these issues and demanded the City prevent its employees from trying to intimidate
8
     and harass an officer of the court. Attorney Nold has filed two formal complaints related to these
9
     issues and is preparing a third. There are two ongoing Internal Affairs investigations into Lt.
10
     Nichelini’s conduct. Despite the two current Internal Affairs investigations into complaints of
11
     intimidation and harassment, on May 26, 2020, the Association page made a public post
12
     implying that Attorneys Nold and Pointer are criminals. Plaintiffs counsel expects to be
13
     permitted to perform their duties without being subject to intimidation and harassment.
14          Defendants’ counsel will respond accordingly if and when plaintiffs’ counsel files or
15   requests such order from the Court. Counsel for defendants is not in a position to confirm or
16   address the validity of the allegations by plaintiffs’ counsel. However, both parties agree that
17   attorneys and their agents should be able to perform their duties without being subject to

18   intimidation and harassment.

19
                                                    Respectfully submitted,
20

21   Dated: May 29, 2020                           THE LAW OFFICES OF JOHN L. BURRIS

22

23                                                 By:       /s/ Melissa C. Nold
                                                           JOHN L. BURRIS
24                                                         ADANTE D. POINTER
                                                           MELISSA C. NOLD
25




                                                      -8
          Case 2:19-cv-01191-JAM-CKD Document 17 Filed 05/29/20 Page 9 of 9


     Dated: May 29, 2020                ALLEN, GLAESSNER,
1                                       HAZELWOOD & WERTH, LLP

2
                                        By:    /s/ John B. Robinson
3                                             DALE L. ALLEN, JR.
                                              JOHN B. ROBINSON
4                                             Attorneys for Defendants

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                         -9
